A. J. WALKER, O. J.
Section 2150 of the Code directs, that suits brought by or against an unmarried woman shall not abate by her marriage, but that, the marriage being suggested, suit shall proceed in her name acquired by the marriage, and that judgment should be rendered accordingly. The marriage of the plaintiff was *117suggested, agreeably to the above-named section; and tliereupon tbe suit should have proceeded, and did proceed, in her name acquired by the marriage, and judgment should have been rendered accordingly against her in her matrimonial name. There was, therefore, a clerical mistake of her name in-the judgment entry. She was then known upon the record by the name acquired by the marriage, and by that name she should have been designated as a party in the judgment. This error as to the name of the party in the margin of the judgment, being apparent upon the record, and being amendable by the record, must be regarded as amended. — Code, §§ 2402, 2404: Patterson v. Burnett, 6 Ala. 844; Kennedy & Merritt v. Young, 25 Ala. 568; Thompson v. Pierce, 3 St. 427; Smith v. Branch Bank at Mobile, 5 Ala. 26. It results, that the judgment of the court below must be treated as being against tbe appellant in her matrimonial name. The name by which, she was known before her marriage, ceased to describe any party to the suit, after' the proper suggestion of her marriage; and the appeal is not taken in the name of á party to the suit. It must,' therefore, be dismisssed.